UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-35526 NEONODE INC. (Exact name of Registrant as specified in its charter) Delaware 94-1517641 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 2350 Mission College Blvd., Suite 190, Santa Clara, CA 95054 (Address of principal executive offices and Zip Code) (408) 496-6722 (Registrant's Telephone Numbers, including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No ý Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yesý Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act. Yes ¨ No ý The approximate aggregate market value of the common stock held by non-affiliates of the registrant, based on the closing price for the registrant’s common stock on June 29, 2012 (the last business day of the second quarter of the registrant’s current fiscal year) as reported on the NASDAQ Stock Market, was $149,518,702. The number of shares of the registrant’s common stock outstanding as of March 4, 2013 was 33,673,245 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the 2013 Annual Meeting of Stockholders are incorporated herein by reference as set forth in Part III.Such proxy statement will be filed with the Securities and Exchange Commission within 120 days of the registrant’s fiscal year ended December 31, 2012. NEONODE INC. 2-K TABLE OF CONTENTS PARTI Item1. BUSINESS 4 Item1A. RISK FACTORS 11 Item 1B. UNRESOLVED STAFF COMMENTS 16 Item2. PROPERTIES 16 Item3. LEGAL PROCEEDINGS 16 Item4. MINE SAFETY DISCLOSURES 16 PARTII Item5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 16 Item6. SELECTED FINANCIAL DATA 17 Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 Item8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 26 Item9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 64 Item9A. CONTROLS AND PROCEDURES 64 Item9B. OTHER INFORMATION 66 PARTIII Item10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 66 Item11. EXECUTIVE COMPENSATION 66 Item12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 66 Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 66 Item14. PRINCIPAL ACCOUNTING FEES AND SERVICES 66 PARTIV Item15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 66 SIGNATURES 68 SPECIAL NOTE ON FORWARD LOOKING STATEMENTS This Annual Report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, adopted pursuant to the Private Securities Litigation Reform Act of 1995.Statements that are not purely historical may be forward-looking.You can identify some forward-looking statements by the use of words such as “believes,” “anticipates,” “expects,” “intends” and similar expressions.Forward-looking statements involve inherent risks and uncertainties regarding events, conditions and financial trends that may affect our future plans of operation, business strategy, results of operations and financial position.A number of important factors could cause actual results to differ materially from those included within or contemplated by such forward-looking statements, including, but not limited to risks relating to the uncertainty of growth in market acceptance for our technology, a history of losses since inception, our ability to remain competitive in response to new technologies, the costs to defend, as well as risks of losing, patents and intellectual property rights, our customer concentration and dependence on a limited number of customers, a reliance on our future customers’ ability to develop and sell products that incorporate our technology, the uncertainty of demand for our technology in certain markets, our ability to manage growth effectively, our dependence on key members of our management and development team, our limited experience in conducting operations internationally, and our ability to obtain adequate capital to fund future operations, For a discussion of these and other factors that could cause actual results to differ from those contemplated in the forward-looking statements, please see ‘‘Item 1A. Risk Factors’’ and elsewhere in this Annual Report, and in our publicly available filings with the Securities and Exchange Commission. Forward-looking statements reflect our analysis only as of the date of this Annual Report.Actual events or results may differ materially from the results discussed in or implied by the forward-looking statements. We do not undertake any responsibility to update or revise any of these factors or to announce publicly any revisions to forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1. BUSINESS Neonode Inc. (collectively with our subsidiaries, is referred to in this Annual Report as “Neonode”, “we”, “us”, “our”, the “Company”) develops and licenses optical MultiSensing™ touch and user interface (“UI”) solutions. The cornerstone of our touch and interface solutions is zForce®, our patented touch technology. Based on zForce, Neonode has developed a variety of features that sense any object - its size, its pressure on a surface, its depth, its velocity and even its proximity to any type of surface. This feature set is branded MultiSensing™ technology. Neonode’s MultiSensing technology is suited for consumer and industrial electronic devices and supports unlimited gestures, multi-touch and sweeps navigation. Neonode licenses its MultiSensing technology to Original Equipment Manufacturers (“OEMs”) and Original Design Manufacturers (“ODMs”) who embed our MultiSensing technology into devices that they produce and sell. Neonode’s MultiSensing technology is being incorporated into wide array of high volume color LCD products worldwide: mobile phones, tablets, e-readers, office equipment, in-car infotainment displays and HMI systems, GPS, gaming devices and toys. In 2012, we expanded our MultiSensing technology through Neonode’s customized NN1001 single optical controller chip, developed in close collaboration with Texas Instruments. The NN1001 controller chip began shipping to customers in May 2012. Neonode’s MultiSensing solution is used on more than twelve million touch consumer devices in the global market place. Our technology licensing model allows us to focus on the development of solutions for multi-touch enabled screens, and thus we do not manufacture products or components. We license the right to use zForce and Neonode MultiSensing touch technology which, together with standard components from partners, create an optical touch solution. The Company is subject to the informational requirements of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and files or furnishes reports, proxy statements, and other information with the Securities and Exchange Commission (“SEC”).The SEC maintains an Internet site that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC at www.sec.gov.The reports and other information filed by the Company with the SEC are available free of charge on the SEC’s website. The public may read and copy any materials filed by the Company with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 4 Our website is www.neonode.com. Through our website, we make available free of charge all of our filings with the SEC, including our annual reports on Form 10-K, our quarterly reports on Form 10-Q, and our current reports on Form 8-K as well as Form3, Form4, and Form5 Reports for our directors, officers, and principal stockholders, together with amendments to those reports filed or furnished pursuant to Sections 13(a), 15(d), or 16 under the Exchange Act. These reports are available as soon as reasonably practicable after their electronic filing or furnishing with the SEC. Our website also includes corporate governance information, such as our Code of Business Conduct (including our Code of Ethics for the Chief Executive Officer and Senior Financial Officers) and our Board Committee Charters.We are not including the information contained on our website as part of, nor incorporating it by reference into, this Annual Report on Form 10-K. Our History Neonode Inc., formerly known as SBE, Inc., was incorporated in the State of Delaware on September 4, 1997. On August 10, 2007, SBE, Inc. consummated a reverse merger transaction with Neonode Inc. (the “Merger”), and SBE, Inc.’s name was subsequently changed to “Neonode Inc.” upon the completion of the Merger. Prior to the Merger, Neonode Inc. had been incorporated in the State of Delaware in 2006 and was the parent of Neonode AB, a company founded in February 2004 and incorporated in Sweden. Following the closing of the Merger, the business and operations of Neonode Inc. prior to the Merger became the primary business and operations of the newly-combined company. The Company’s headquarters is located in Santa Clara, California, USA. Through our previously wholly-owned subsidiary, Neonode AB, we developed our touchscreen technology and an optical touchscreen mobile phone product, the N2.We began shipping the N2 to our first customers in July 2007 but a viable market did not develop. We subsequently discontinued the manufacturing of mobile phones and the operations of Neonode AB. On January 1, 2009, we acquired Neonode Technologies AB as a wholly-owned subsidiary and began licensing our touch technology to OEMs and ODMs. Overview of the Touchscreen Market There are different touchscreen technologies available in the market with different or slightly different profiles, power consumption, level of maturity, and cost price: ● Capacitive a capacitive touchscreen panel is coated with a material, typically indium tin oxide, that conducts a continuous electrical current across the sensor. When the sensor's 'normal' capacitance field (its reference state) is altered by another capacitance field, e.g., someone's finger, electronic circuits located at each corner of the panel measure the resultant 'distortion' in the sine wave characteristics to detect a touch. ● Resistive uses conductive and resistive layers separated by thin space. ● Optical Infrared uses infrared beams that are broken by finger or heat from the finger sensed from a camera to detect a touch. ● Surface acoustic wave uses ultrasonic waves that pass over the touchscreen panel. ● Strain gauge uses a spring mounted on the four corners and strain gauges are used to determine deflection when the screen is touched. ● Optical imaging uses two or more image sensors placed around the edges (mostly the corners) of the screen and a light source to create a shadow of the finger. ● In-cell optical touch technology embeds photo sensors or conductive sensors directly into a Liquid Crystal Display (“LCD”) glass. By integrating the touch function directly into an LCD glass, the LCD acts like a low resolution camera to “see” the shadow of the finger. 5 ● Dispersive signal technology uses sensors to detect the mechanical energy in the glass that occur due to a touch. ● Acoustic pulse recognition uses more than two piezoelectric transducers located at some positions of the screen to turn the mechanical energy of a touch (vibration) into an electronic signal. Currently, the two dominant types of touchscreen technologies available in the market are capacitive and resistive.Capacitive technology is the technology that the Apple iPhone uses and resistive technology is what is found on certain automatic teller machines.A capacitive touchscreen reacts to the finger’s tiny electric impulses. Capacitive touchscreens work best if the user has unimpeded contact between the finger and the screen. Resistive technology is pressure sensitive technology, best used for detailed work and for selection of a particular spot on a screen, resistive technology is not useful for sweeping gestures or motion, such as zooming in and out. Our MultiSensing Solution Neonode’s touchscreen interface is optical infrared, rather than capacitive or resistive.Our MultiSensing optical touch solutions are based on our patented zForce technology.It uses infrared light that is projected over the screen. Infrared light pulses are sent out up to 1,000 times per second to capture a frame and detect touch activation. Up to 1,000 coordinates are produced by using mathematical algorithms to calculate the exact position of a touch object when a user's fingers move across the screen. Both capacitive and resistive technologies make use of a “touch sensor/window” or an overlay in combination with a controller Integrated Circuit (“IC”) to function.In comparison zForce use a “lightguide” (to reflect and focus light) together with IC components to operate.Our zForce optical touchscreen technology has a number of key advantages over other touchscreen technologies, including: ● No additional layers are added to the screen that may dilute the screen contrast and clarity. Layering technology is required to activate the capacitive and resistive technologies and can be very costly; ● The zForce grid technology is more responsive than the capacitive screen technology and, as a result, is quicker and less prone to misreads. It allows movement and sweeping motions as compared to point-sensitive, stylus-based resistive screens; ● zForce, an abbreviation for zero force necessary, obviates the need to use any force to select or move items on the screen as would be the case with a stylus; ● zForce is cost-efficient due to the lower cost of materials and an extremely simple manufacturing process when compared to the expensive layered capacitive and resistive screens; ● zForce allows multiple methods of input, such as simple finger taps to hit keys, sweeps to zoom in or out, and gestures to write text or symbols directly on the screen; ● zForce is one of the few viable touchscreen solutions that will operate as well on the new revolutionary reflective display panels that will offer paper-like reading experience in almost any ambient lighting condition while greatly reducing power consumption. Manufacturers of reflective display panels are targeting e-Reader, mobile phone and tablet PC markets because these devices require the clear viewing screen and low power consumption of the reflective display panels; and ● zForce incorporates some of the best functionalities of both the capacitive and resistive touchscreen technologies. It works in all climates and, unlike the competing technologies, can be used with thick gloves. In addition, zForce allows for waterproofing of the device. 6 zForce Our patented zForce interface allows OEMs and ODMs to incorporate touch and sweep navigation into their consumer and industrial electronic devices.The markets for our zForce technology include e-Readers, mobile phones, automotive, office equipment (such as printers), GPS, toys and games and tablet markets.Key attributes of zForce include: ● operates on all screen types and provides a crystal-clear viewing experience in any lighting condition, even bright sunlight; ● runs on Electronic Paper Displays that creates a readable experience close to ink on paper because it reflects light like ordinary paper; ● operates on LCD (Liquid Crystal Displays); ● supports high-resolution pen writing in combination with finger navigation that includes, e.g., gestures, multi-touch, and sweeps; ● provides a 100% clear viewing experience—unlike traditional resistive and capacitive touchscreens; and ● can be applied to any flat surface. In addition, zForce enables: ● touch detection for any object; ● a smooth touch experience with no necessary pressure for touch detection; ● greater industrial design flexibility for equipment and device manufacturers; ● pressure sensing; and ● 3D scanning and proximity sensing. Laptop PC, Tablets and e-Readers We believe zForce is the world’s most-used optical touch technology for e-Readers today with customers such as Barnes & Noble, Sony, Mundo, Netronix and Kobo, all of whom have integrated our zForce technology into their e-Readers. In addition, Oregon Scientific MEEP tablet for children started shipping in November 2012 and we have several other customers, such as Shenzhen Wave, currently developing tablets and Laptop PCs that are expected to go into production and begin shipping in 2013. Mobile Phones Our mobile phone multi-sensing and proximity technology platform, Smartphone One, is suitable for smart phones and tablets and enhances the user experience for feature phones. We are currently in product design activities with tier one and tier two mobile phone handset makers, such as Shenzhen Wave, who are developing both smart and feature phone handsets that are expected to go into production and begin shipping in 2013. Automotive Touch interface displays in vehicles must operate in a wide range of ambient lighting and temperature conditions.A resistive screen may be operated with gloves on, but the membrane layer reduces transparency and can cause glare.The zForce solution is well placed to make inroads in the automotive market since it provides a brighter, more readable display, with a full operating temperature range that can easily be used while wearing gloves. We are currently engaged with many of the global automotive OEMs and their tier one suppliers, such asAlpine and Pro Point, developing automotive HMI, infotainment and navigation systems. Printers and Office Equipment Photo printers and combination printer/scanner/fax machines typically require feature-rich menus and settings, and OEMs have increasingly replaced mechanical buttons with resistive touchscreen displays. zForce offers an improved user experience, with brighter display, ultra-light touch, and support for gestures (such as swipe to access menus and screens). We have technology license agreements with and are engaged in product development activities with two of the top five global leading printer and office equipment OEMs. Product shipments are expected to begin in 2013 with rollout continued through 2014. 7 Home Electronics Mechanical buttons, dials and membrane switches still mostly control machines in the kitchen and laundry room. New designs can use zForce with or without an underlying display. For example, touch sensitive buttons can be achieved by placing the light guide around a pre-printed array. A touch panel can include illumination without a display.A feature-rich device like a high-end dryer can be made much more streamlined and user friendly with a touch display. We are currently engaged with OEMs in the home electronics market who are designing touch enable products such as kitchen stove tops, ovens and laundry room washer and dryers. Neonode NN1001 Single Chip Touch Controller The NN1001 is the next generation touch technology solution that utilizes zForce that we developed in collaboration with Texas Instruments.It is designed to simplify the integration to reduce bill of material (BOM) cost, as well as increase the performance where integrated.The NN1001 can only be sold to customers who have a technology license agreement with Neonode. We believe the Single Chip Touch Controller outperforms capacitive touch solutions at a lower cost. ● The NN1001 has a scanning speed of 1000 Hz (latency down to 1ms) and consumes less than 1mW at 100Hz. ● The NN1001 tracks any high-speed multi-touch gesture with any object (finger, gloved finger and passive pens) with high accuracy. ● The NN1001 connects to any microcontroller or application processor with a high speed SPI interface. The controller works in single or multiple configurations supporting screen sizes up to 20 inch. ● The NN1001 supports advanced power management and implements the Neonode AlwaysON™ technology where the touch is active even when the device is in sleep or off mode. Intellectual Property We believe that innovation in product engineering, sales, marketing, support, and customer relations, and protection of this proprietary technology and knowledge, will impact our future success. In addition to certain patents that are pending, we rely on a combination of copyright, trademark, trade secret laws and contractual provisions to establish and protect the proprietary rights in our products. The Company has 4 issued U.S. patents and an additional 33 U.S. patents pending. Outside the U.S. the Company has an additional 5 issued patents and 31 patents pending. The number of issued and pending patents and patents filed under international Patent Cooperation Treaty (“PCT”) for each jurisdiction is listed in the table below: Jurisdiction No. of Issued Patents No. of Patents Pending United States (U.S.) 4 33 Europe 0 6 Japan 1 3 China 1 3 Canada 1 4 Australia 1 4 Singapore 1 4 PCT Not Applicable 7 Total: 9 64 The Company’s patents cover two general categories of product: (i) the Company’s MultiSensingTMtouch screen hardware, and (ii) user interfaces and product design. Three of the Company’s issued U.S. patents (Touch Screen for Mobile Telephone (U.S. 7,880,732), Light-Based Touch Screen (U.S. 8,339,379) and On a Substrate Formed or Resting Display Arrangement (U.S. 8,068,101)) and all five foreign issued patents, relate to touch screen hardware. One issued U.S. patent (U.S. 8,095,879 entitled USER INTERFACE FOR MOBILE HANDHELD COMPUTER UNIT) covers sweep gestures on a touch screen user interface. Of the Company’s 64 patents pending, 58 are utility patents and 6 are design patents. 8 We have been granted trademark protection for the word NEONODE in the U.S., the European Union (EU), Sweden, Norway, and Australia. In addition we have filed an application for the word NEONODE in the US to cover additional goods including touchscreen controller Application Specific Integrated Circuits (ASIC). We have been granted protection for the figurative mark NEONODE in the U.S., the EU, Sweden,Australia, China, Norway, Russia and Switzerland. We have been granted trademark protection for the word ZFORCE in the U.S. and EU. In addition we have filed an application for the word ZFORCE in the U.S. to cover additional goods including touchscreen controller ASICs. We filed applications for the trademarks ALWAYSON, ALWAYSON TOUCH, MULTISENSING, LIQUID SENSING and IT MAKES SENSE in the U.S. The Company’s user interface software described in some of the aforementioned patent applications may also be protected by copyright laws in most countries, including Sweden and the EU (which do not grant patent protection for the software itself), if the software is new and original. Protection can be claimed from the date of creation. Distribution, Sales and Marketing We consider both OEMs and ODMs to be our primary customers. OEMs and ODMs determine the design and pricing requirements and make the overall decision regarding the use of our multi-sensing touch and user interface solutions in their products. The use and pricing of our multi-sensing touch and user interface solutions are governed by a technology licensing agreement. Our sales staff solicits prospective customers and our sales personnel receive substantial technical assistance and support from our internal engineering resources because of the highly technical nature of our product solutions. We expect that sales will frequently result from our sales efforts that involve senior management, design engineers, and our sales personnel interacting with our potential customers’ decision-makers throughout the product development and order process. Our sales are normally negotiated and executed in U.S. Dollars or Euros. Our sales force and marketing operations are managed out of our corporate headquarters in Santa Clara, California, U.S. and our current sales force is comprised of sales offices located in Sweden, South Korea, Japan, Taiwan, and the Netherlands. Technology License Agreements As of December 31, 2012, we have entered into twenty-four technology license agreements compared to twelve and four technology license agreements as of December 31, 2011 and 2010, respectively. We signed four additional technology license agreements with customers subsequent to December 31, 2012.The products related to these license agreements are e-Readers, Tablet PCs, mobile phones, commercial and consumer printers, automotive consoles, toys and games and GPS devices. We are dependent on a number of OEM customers and the loss of any one of these customers could have a material adverse effect on our future revenue stream.In the short term, we anticipate that we remain dependent on a limited number of customers for substantially all of our future revenues. Failure to anticipate or respond adequately to technological developments in our industry, changes in customer or supplier requirements or changes in regulatory requirements or industry standards, or any significant delays in the development or introduction of products or services could have a material adverse effect on our business, operating results and cash flows. Our accounts receivable as of December 31, 2012 was due from fifteen customers. Our net revenues for the year ended December 31, 2012 were earned from twenty customers. Our customers are located in the U.S., Europe and Asia. Customers who accounted for 10% or more of our net revenues during the year ended December 31, 2012 are as follows: ● Amazon -32% ● KOBO Inc. – 26% ● Sony Corporation - 17% 9 Our accounts receivable as of December 31, 2011 was due from five customers. Our net revenues for the year ended December 31, 2011 were earned from seven customers. Our customers are located in the U.S., Europe and Asia. Customers who accounted for 10% or more of our net revenues during the year ended December 31, 2011 are as follows: ● Amazon - 40% ● Barnes & Noble - 26% ● Sony Corporation - 21% ● KOBO Inc. - 11% Our net revenues for the year ended December 31, 2010 were earned from seven customers. Customers who accounted for 10% or more of our net revenues during the year ended December 31, 2010 are as follows: ● Sony Corporation -46% ● Sony Ericsson Mobile Communications AB - 38% Competition Our market is intensely competitive and characterized by rapidly changing technology, evolving standards and new product releases by our competitors.Our competitors, and the interface technology they offer, include the following: Company Technology 3M Capacitive, Dispersive Signal Touch Synaptics Capacitive sensors and IC controllers ATMEL Capacitive touch IC controllers Cypress Capacitive touch IC controllers Maxim Capacitive touch IC controllers Nextwindow Optical with camera sensor Zytronic Capacitive Tyco Electronics Capacitive, Resistive, Surface Wave, Touch International Resistive and Capacitive Mass Multimedia Inc. All touchscreen technologies Young Fast Capacitive sensor and module maker TPK Capacitive (provides the capacitive touch sensor for the Apple iPhone) Research and Development In fiscal years 2012, 2011 and 2010 we spent $5.7 million, $1.9 million and $1.9 million, respectively, in each year on research and development activities.Our research and development is predominantly in-house, but is also done in collaboration with external partners and specialists. Employees On December 31, 2012, we had forty-six full-time employees and one part-time employee. There were a total of six full-time and one part-time employee in our general & administrative group, twelve in our sales and marketing group and twenty-six in our engineering group. We have employees located in the U.S., Sweden, Israel, the Netherlands, South Korea, Taiwan and Japan. None of our employees are represented by a labor union. We have experienced no work stoppages. We believe our employee relations are positive. 10 ITEM 1A. RISK FACTORS An investment in our common stock involves a high degree of risk. Before deciding to purchase, hold, or sell in our common stock, you should consider carefully the risks described below in addition to the cautionary statements and risks described elsewhere and the other information contained in this Annual Report and in our other filings with the SEC, including subsequent reports on Forms 10-Q and 8-K.The risks and uncertainties described below are not the only ones we face.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also impair our business operations.If any of these known or unknown risks or uncertainties actually occur, our business, financial condition, results of operations or cash flows could be seriously harmed.This could cause the trading price of our common stock to decline, resulting in a loss of all or part of your investment. Risks Related To Our Business We have never been profitable and we anticipate significant additional losses in the future. Neonode Inc. was formed in 1997 and reconstituted in 2006 as a holding company, owning and operating Neonode AB, which had been formed in 2004. We had been primarily engaged in the business of developing and selling mobile phones. Following the liquidation of Neonode AB, we implemented a new strategy for our business.We have a limited operating history on which to base an evaluation of our business and prospects. Our prospects must be considered in light of the risks and uncertainties encountered by companies in the early stages of development, particularly companies in new and rapidly evolving markets. We were not successful in selling mobile phones and have refocused our business on licensing our touchscreen technology. We may not be successful in growing our technology licensing business. Our success will depend on many factors, including, but not limited to: · the growth of touchscreen interface usage; · the efforts and success of our OEM and other customers; · the level of competition faced by us; and · our ability to meet customer demand for engineering support, new technology and ongoing service. Our limited operating history and the emerging nature of our market, together with the other risk factors set forth in this report, make prediction of our future operating results difficult. There can also be no assurance that we will ever achieve significant revenues or profitability or, if significant revenues and profitability are achieved, that they could be sustained. If we continue to experience losses, we could experience difficulty meeting our business plan and our stock price could be negatively affected. If we are unable to gain market acceptance of our touchscreen technologies, we will experience continuing operating losses and negative cash flow from our operations.Any failure to achieve or maintain profitability could negatively impact the market price of our common stock.We anticipate that we will continue to incur product development, sales and marketing, and administrative expenses.As a result, we will need to generate significant quarterly revenues if we are to achieve and maintain profitability.A substantial failure to achieve profitability could make it difficult or impossible for us to grow our business.Our business strategy may not be successful, and we may not generate significant revenues or achieve profitability.Any failure to significantly increase revenues would also harm our ability to achieve and maintain profitability.If we do achieve profitability in the future, we may not be able to sustain or increase profitability on a quarterly or annual basis. We are dependent on a limited number of customers. Our accounts receivable as of December 31, 2012 was due from fifteen customers. Our net revenues for the year ended December 31, 2012 were earned from twenty customers. Our customers are located in the U.S., Europe and Asia. Customers who accounted for 10% or more of our net revenues during the year ended December 31, 2012 are as follows: ● Amazon - 32% ● KOBO Inc. - 26% ● Sony Corporation - 17% In the fourth quarter of 2012, Amazon discontinued shipping its Kindle e-Readers that incorporated our touch technology. Amazon accounted for 32% of our total net revenue in 2012 and 40% of our total net revenue in 2011. We don’t anticipate receiving any future near-term revenues from Amazon. The loss of a major customer, a reduction in net revenues from anymajor customer for any reason, or a failure of a major customer to fulfill its financial or other obligations due to us could have a material adverse effect on our business, financial condition, and future revenue stream. We are dependent on the ability of our customers to design, manufacture and sell their products that incorporate our touchscreen technologies, particularly in markets other than eReaders. Our products and technologies are licensed to other companies which must be successful in designing, manufacturing and selling the products that incorporate our technologies.The majority of our license fees earned in 2012, 2011 and 2010 were from customer shipments of eReader products.We expect that customer shipments of eReaders products will decline in the future.If our customers are not able to design, manufacture or sell their products, or are delayed in producing their products, our revenues, profitability, and liquidity, as well as our brand image, may be adversely affected. If we fail to develop and introduce new products and services successfully and in a cost effective and timely manner, we will not be able to compete effectively and our ability to generate revenues will suffer. We operate in a highly competitive, rapidly evolving environment, and our success depends on our ability to develop and introduce new products, technology, and services that our customers and end users choose to buy. If we are unsuccessful at developing and introducing new products, technology, and services that are appealing to our customers and end users with acceptable quality, prices and terms, we will not be able to compete effectively and our ability to generate revenues will suffer. The development of new products, technology, and services is very difficult and requires high levels of innovation. The development process is also lengthy and costly. If we fail to anticipate our end users’ needs or technological trends accurately or if we are unable to complete the development of products and services in a cost effective and timely fashion, we will be unable to introduce new products and services into the market or successfully compete with other providers. 11 As we introduce new or enhanced products or integrate new technology into new or existing products, we face risks including, among other things, disruption in customers’ ordering patterns, inability to deliver new products to meet customers’ demand, possible product and technology defects, and potentially unfamiliar sales and support environments. Premature announcements or leaks of new products, features, or technologies may exacerbate some of these risks. Our failure to manage the transition to newer products or the integration of newer technology into new or existing products could adversely affect our business, results of operations, and financial condition. Our operating results may fluctuate significantly as a result of a variety of factors, many of which are outside of our control. We are subject to the following factors, among others, that may negatively affect our operating results: ● the announcement or introduction of new products or technologies by our competitors; ● our ability to upgrade and develop our products and infrastructure to accommodate growth; ● our ability to attract and retain key personnel in a timely and cost effective manner; ● technical difficulties; ● the amount and timing of operating costs and capital expenditures relating to the expansion of our business, operations, and infrastructure; and ● general economic conditions as well as economic conditions specific to the hand-held device and/or touchscreen industry. As a result of our limited operating history and the nature of the markets in which we compete, it is extremely difficult for us to forecast accurately.We have based our current and future expense levels largely on our investment plans and estimates of future events, although certain of our expense levels are, to a large extent, fixed. We may be unable to adjust spending in a timely manner to compensate for any unexpected revenue shortfall.Accordingly, any significant shortfall in revenues relative to our planned expenditures would have an immediate adverse effect on our business, results of operations and financial condition.Further, as a strategic response to changes in the competitive environment, we may from time to time make certain pricing, service, or marketing decisions that could have a material and adverse effect on our business, results of operations, and financial condition.Due to the foregoing factors, our revenues and operating results are and will remain difficult to forecast. We may require additional capital to fund our operations, which capital may not be available on commercially attractive terms or at all. We may in the future require sources of capital in addition to cash on hand to continue operations and to implement our business plan. We project that we have sufficient liquid assets to continue operating for at least the next twelve months.However, if our operations do not become cash flow positive, we may be forced to seek credit line facilities from financial institutions, additional private equity investment, or debt arrangements.No assurances can be given that we will be successful in obtaining such additional financing on reasonable terms, or at all.If adequate funds are not available when needed on acceptable terms, or at all, we may be unable to adequately fund our business plan, which could have a negative effect on our business, results of operations, and financial condition.In addition, if funds are available, the issuance of equity securities or securities convertible into equity could dilute the value of shares of our common stock and cause the market price to fall, and the issuance of debt securities could impose restrictive covenants that could impair our ability to engage in certain business transactions. We must significantly enhance our sales and product development organizations. We will need to improve the effectiveness and breadth of our sales efforts in order to increase market awareness and sales of our technologies, especially as we expand into new market segments. Competition for qualified sales personnel is intense, and we may not be able to hire the kind and number of sales personnel we are targeting. Likewise, our efforts to improve and refine our products require skilled engineers and programmers. Competition for professionals capable of expanding our research and development efforts is intense due to the limited number of people available with the necessary technical skills. If we are unable to identify, hire, or retain qualified sales, marketing, and technical personnel, our ability to achieve future revenue may be adversely affected. 12 We will need to increase the size of our organization, and we may be unable to manage our growth effectively. Our failure to manage growth effectively could have a material and adverse effect on our business, results of operations and financial condition.We anticipate that expansion of our organization will be required to address internal growth to handle licensing and research activities.This expansion may place a significant strain on management, operational, and financial resources.To manage the expected growth of our operations and personnel, we must both improve our existing operational and financial systems, procedures, and controls, and implement new systems, procedures, and controls.We must also expand our finance, administrative, and operations staff.Our current personnel, systems, procedures, and controls may not adequately support future operations.Management may be unable to hire, train, retain, motivate, and manage the necessary personnel, or to identify, manage and exploit existing and potential strategic relationships and market opportunities. We are dependent on the services of our key personnel. We are dependent on our current management for the foreseeable future. The loss of the services of any member of management could have a materially adverse effect on our operations and future prospects. If third parties infringe our intellectual property or if we are unable to secure and protect our intellectual property, we may expend significant resources enforcing our rights or suffer competitive injury. Our success depends in large part on our proprietary technology and other intellectual property rights. We rely on a combination of patents, copyrights, trademarks and trade secrets, confidentiality provisions, and licensing arrangements to establish and protect our proprietary rights. Our intellectual property, particularly our patents, may not provide us with a significant competitive advantage. If we fail to protect or to enforce our intellectual property rights successfully, our competitive position could suffer, which could harm our results of operations. Our pending patent and trademark applications for registration may not be allowed, or others may challenge the validity or scope of our patents or trademarks, including patent or trademark applications or registrations. Even if our patents or trademark registrations are issued and maintained, these patents or trademarks may not be of adequate scope or benefit to us or may be held invalid and unenforceable against third parties. We may be required to spend significant resources to monitor and police our intellectual property rights. Effective policing of the unauthorized use of our products or intellectual property is difficult and litigation may be necessary in the future to enforce our intellectual property rights. Intellectual property litigation is not only expensive, but time-consuming, regardless of the merits of any claim, and could divert attention of our management from operating the business. Despite our efforts, we may not be able to detect infringement and may lose competitive position in the market before they do so. In addition, competitors may design around our technology or develop competing technologies. Intellectual property rights may also be unavailable or limited in some foreign countries, which could make it easier for competitors to capture market share. Despite our efforts to protect our proprietary rights, existing laws, contractual provisions and remedies afford only limited protection. Intellectual property lawsuits are subject to inherent uncertainties due to, among other things, the complexity of the technical issues involved, and we cannot assure you that we will be successful in asserting our intellectual property rights. Attempts may be made to copy or reverse engineer aspects of our products or to obtain and use information that we regard as proprietary. Accordingly, we cannot assure you that we will be able to protect our proprietary rights against unauthorized third party copying or use. The unauthorized use of our technology or of our proprietary information by competitors could have an adverse effect on our ability to sell our products. 13 We have an international presence in countries whose laws may not provide protection of our intellectual property rights to the same extent as the laws of the United States, which may make it more difficult for us to protect our intellectual property. As part of our business strategy, we target customers and relationships with suppliers and original equipment manufacturers in countries with large populations and propensities for adopting new technologies. However, many of these countries do not address misappropriation of intellectual property nor deter others from developing similar, competing technologies or intellectual property. Effective protection of patents, copyrights, trademarks, trade secrets and other intellectual property may be unavailable or limited in some foreign countries. In particular, the laws of some foreign countries in which we do business may not protect our intellectual property rights to the same extent as the laws of the United States. As a result, we may not be able to effectively prevent competitors in these regions from infringing our intellectual property rights, which could reduce our competitive advantage and ability to compete in those regions and negatively impact our business. Risks Related to Owning Our Stock Our certificate of incorporation and bylaws and the Delaware General Corporation Law contain provisions that could delay or prevent a change in control. Our board of directors has the authority to issue up to 1,000,000 shares of Preferred stock and to determine the price, rights, preferences and privileges of those shares without any further vote or action by the stockholders. The rights of the holders of common stock will be subject to, and may be materially adversely affected by, the rights of the holders of any Preferred stock that may be issued in the future. The issuance of Preferred stock could have the effect of making it more difficult for a third party to acquire a majority of our outstanding voting stock. Furthermore, certain other provisions of our certificate of incorporation and bylaws may have the effect of delaying or preventing changes in control or management, which could adversely affect the market price of our common stock. In addition, we are subject to the provisions of Section 203 of the Delaware General Corporation Law, an anti-takeover law. Our stock price has been volatile, and your investment in our common stock could suffer a decline in value. There has been significant volatility in the market price and trading volume of equity securities, which is unrelated to the financial performance of the companies issuing the securities. These broad market fluctuations may negatively affect the market price of our common stock. You may not be able to resell your shares at or above the price you pay for those shares due to fluctuations in the market price of our common stock caused by changes in our operating performance or prospects, and other factors. Some specific factors that may have a significant effect on our common stock market price include: ● actual or anticipated fluctuations in our operating results or future prospects; ● our announcements or our competitors’ announcements of new products; ● the public’s reaction to our press releases, our other public announcements, and our filings with the SEC; ● strategic actions by us or our competitors, such as acquisitions or restructurings; ● new laws or regulations or new interpretations of existing laws or regulations applicable to our business; ● changes in accounting standards, policies, guidance, interpretations or principles; ● changes in our growth rates or our competitors’ growth rates; ● developments regarding our patents or proprietary rights or those of our competitors; ● our inability to raise additional capital as needed; ● concern as to the efficacy of our products; ● changes in financial markets or general economic conditions; ● sales of common stock by us or members of our management team; and ● changes in stock market analyst recommendations or earnings estimates regarding our common stock, other comparable companies, or our industry generally. 14 Future sales of our common stock by our stockholders could negatively affect our stock price. Sales of a substantial number of shares of our common stock in the public market by our stockholders, or the perception that these sales might occur, could depress the market price of our common stock and could impair our ability to raise capital through the sale of additional equity securities. Future sales of our common stock by us could adversely affect its price, and our future capital-raising activities could involve the issuance of equity securities, which would dilute your investment and could result in a decline in the trading price of our common stock. We may sell securities in the public or private equity markets if and when conditions are favorable, even if we do not have an immediate need for additional capital at that time. Sales of substantial amounts of common stock, or the perception that such sales could occur, could adversely affect the prevailing market price of our common stock and our ability to raise capital. We may issue additional common stock in future financing transactions or as incentive compensation for our executive management and other key personnel, consultants and advisors. Issuing any equity securities would be dilutive to the equity interests represented by our then-outstanding shares of common stock. The market price for our common stock could decrease as the market takes into account the dilutive effect of any of these issuances. Furthermore, we may enter into financing transactions at prices that represent a substantial discount to the market price of our common stock. A negative reaction by investors and securities analysts to any discounted sale of our equity securities could result in a decline in the trading price of our common stock. If our internal controls over financial reporting are not considered effective, our business and stock price could be adversely affected. Section 404 of the Sarbanes-Oxley Act of 2002 requires us to evaluate the effectiveness of our internal controls over financial reporting as of the end of each fiscal year, and to include a management report assessing the effectiveness of our internal controls over financial reporting in our annual report on Form 10-K for that fiscal year. Section 404 also requires our independent registered public accounting firm to attest to, and report on, management’s assessment of our internal controls over financial reporting. Our management, including our chief executive officer and principal financial officer, does not expect that our internal controls over financial reporting will prevent all errors and all fraud. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud involving a company have been, or will be, detected. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and we cannot assure you that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become ineffective because of changes in conditions or deterioration in the degree of compliance with policies or procedures. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. We cannot assure you that we or our independent registered public accounting firm will not identify a material weakness in our internal controls in the future. A material weakness in our internal controls over financial reporting would require management and our independent registered public accounting firm to consider our internal controls as ineffective. If our internal controls over financial reporting are not considered effective, we may experience a loss of public confidence, which could have an adverse effect on our business and on the market price of our common stock. If securities analysts do not publish research or if securities analysts or other third parties publish inaccurate or unfavorable research about us, the price of our common stock could decline. The trading market for our common stock will rely in part on the research and reports that securities analysts and other third parties choose to publish about us.We do not control these analysts or other third parties.The price of our common stock could decline if one or more securities analysts downgrade our common stock or if one or more securities analysts or other third parties publish inaccurate or unfavorable research about us or cease publishing reports about us. 15 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Neonode Technologies AB has a lease with Vasakronan Fastigheter AB for 2,723 square feet of office space located at Linnegatan 89D, Stockholm, Sweden for approximately $8,000 per month including property tax (excluding VAT). The annual payment for this space equates to approximately $93,000 per year including property tax (excluding VAT). This lease is valid thru December 31, 2014, with a nine month notice period. The contract will be extended for an additional three years if it is not terminated according to the terms in the contract. On April 15, 2012, Neonode Technologies AB entered into a lease with No Picnic for 2,853 square feet of office space located at Storgatan 23C, Stockholm, Sweden for approximately $14,000 per month including property tax (excluding VAT). The annual payment for this space equates to approximately $174,000 per year including property tax (excluding VAT). This lease is valid through April 15, 2013. On March 22, 2012, we entered into a three year lease with 2350 Mission Investors LLC for 3,185 square feet of office space located at 2350 Mission College Blvd, Suite 190, Santa Clara, CA 95054 USA. The initial lease payment is $7,007 per month, increasing to $7,657 per month over the term of the lease. This lease is valid through July 31, 2015. The annual payment for this space equates to approximately $86,000 per year. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any material legal proceedings. However, from time to time, we may become subject to additional legal proceedings, claims, and litigation arising in the ordinary course of business, including, but not limited to, employee, customer and vendor disputes ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR THE REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the NASDAQ Stock Market under the symbol NEON. As of January 22, 2013, there were approximately 176 stockholders of record of our common stock. However, we estimate there were approximately 4,228 stockholders as of January 22, 2013 whose shares are held in “street name” by brokers and other institutions on behalf of stockholders of record. Fiscal Quarter Ended March 31 June 30 September 30 December 31 Fiscal 2012 High $ Low $ $ $ Fiscal 2011 High $ Low $ $ $ 16 There are no restrictions on our ability to pay dividends; however, it is currently the intention of our Board of Directors to retain all earnings, if any, for use in our business and we do not anticipate paying cash dividends in the foreseeable future. Any future determination as to the payment of dividends will depend, among other factors, upon our earnings, capital requirements, operating results and financial condition. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the consolidated financial statements and the notes thereto included in this Annual Report. Overview Neonode develops and licenses MultiSensing™ touch user interfaces and optical multi-touch solutions. Based on zForce®, our patented touch technology, Neonode has developed a variety of features that sense an object’s size, its pressure on a surface, its depth, its velocity and even its proximity to any type of surface.Neonode licenses MultiSensing touch technology to Original Equipment Manufacturers (“OEMs”) and Original Design Manufacturers (“ODMs”) who embed our technology into devices that they produce and sell. Our technology licensing model allows us to focus on the development of solutions for multi-touch enabled screens, and thus we do not manufacture products or components. We license the right to use zForce and Neonode MultiSensing software which, together with standard components from partners, create an optical touch solution. During the year ended December 31, 2012, we had seven customers using our touchscreen technology in products that were shipping products to customers. We had an additional seventeen customers with signed license agreements currently in the product development stage. In most circumstances, our target customers will have to successfully integrate our technology into their products and then sell those products to their customers before we will receive any cash from our technology license agreements. The number of customers shipping products has increased in 2012 compared to 2011 and 2010 as customer products incorporating our touch technology complete the design phase and are released to the market. The majority of our license fees currently earned in 2012, 2011 and 2010 are from customer shipments of eReader products.In the fourth quarter of 2012, Oregon Scientific began shipping its MEEP children’s tablet.We expect to have other customers to begin shipping products such as mobile phones, printers, tablets, GPS devices, children’s tablets and automotive infotainment systems in 2013.License fees earned from customer shipments of eReaders are expected to decrease as a percentage of total revenue as other customer products are introduced to the market. In the fourth quarter of 2012, Amazon discontinued shipping its Kindle e-Readers that incorporated our touch technology. Amazon accounted for 32% of our total net revenue in 2012 and 40% of our total net revenue in 2011. We don’t anticipate receiving any future near-term revenues from Amazon. As of December 31, 2012, we had twenty-four signed technology license agreements with global OEMs. This compares with twelve and four signed technology license agreements with global OEMs as of December 31, 2011 and 2010, respectively. Seven of our customers are currently shipping products and we anticipate others will initiate product shipments as they complete their final product development and manufacturing cycle throughout 2012. In the first quarter of 2013 to date, we signed technology license agreements with four new customers in the mobile phone, automotive and tablet markets. In addition, we are currently developing prototype products and are engaged in product engineering design discussions with numerous global OEMs who are in the process of qualifying our touchscreen technology for incorporation in various products such as printer products, GPS devices, e-Readers, Tablet PCs, touch panels for automobiles, household appliances, mobile phones and games and toys. The development and product release cycle for these products typically takes six to eighteen months. 17 Current and future drivers of the touchscreen market include mobile phones, printers, automotive, household appliances, tablet PCs, e-Readers, navigation screens, etc.The proliferation and mass market acceptance of touchscreens have prompted new applications and uses for existing and new offerings, thus making the production and utilization of these modules one of the fastest growing tech segments. The typical sales cycle is six to eighteen months with new customers while existing customer lead times are typically six to nine months. During the initial cycle, there are three phases: evaluation, design, and commercialization.In the evaluation phase, prospects validate the Neonode technology using a Neonode evaluation kit and may produce short runs of prototype products. During the design phase, true product development and solution definition begins.This phase tends to be the longest and delays typically occur which may extend the term of the overall cycle.In the final phase, commercialization, the customer enters into full production mode, ships products to the market and Neonode earns its license revenue. Critical Accounting Policies and Estimates The preparation of our consolidated financial statements are in conformity with accounting principles generally accepted in the United States of America (“GAAP”) and include the accounts of Neonode Inc. and its wholly-owned subsidiary based in Sweden, Neonode Technologies AB. All inter-company accounts and transactions have been eliminated in consolidation. The accounting policies affecting our financial condition and results of operations are more fully described in Note 2 to our consolidated financial statements. Certain of our accounting policies require the application of judgment by management in selecting appropriate assumptions for calculating financial estimates, which inherently contain some degree of uncertainty. Management bases its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances. The historical experience and assumptions form the basis for making judgments about the reported carrying values of assets and liabilities and the reported amounts of revenue and expenses that may not be readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe the following are critical accounting policies and related judgments and estimates used in the preparation of our consolidated financial statements. Estimates The preparation of financial statements in conformity with GAAP requires making estimates and assumptions that affect, at the date of the consolidated financial statements, the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of revenue and expenses. Actual results could differ from these estimates. Significant estimates include, but are not limited to, collectability of accounts receivable, recoverability of long-lived assets, the valuation allowance related to our deferred tax assets and the fair value of options and warrants issued for stock-based compensation. Revenue Recognition Engineering Services: We may sell engineering consulting services to our customers on a flat rate or hourly rate basis. We recognize revenue from these services when all of the following conditions are met: (1) evidence existed of an arrangement with the customer, typically consisting of a purchase order or contract; (2) our services were performed and risk of loss passed to the customer; (3) we completed all of the necessary terms of the contract; (4) the amount of revenue to which we were entitled was fixed or determinable; and (5) we believed it was probable that we would be able to collect the amount due from the customer. To the extent that one or more of these conditions has not been satisfied, we defer recognition of revenue.Generally, we recognize revenue as the engineering services stipulated under the contract are completed and accepted by our customers. Licensing Revenues: We also derive revenue from the licensing of internally developed intellectual property (“IP”). We enter into IP licensing agreements that generally provide licensees the right to incorporate our IP components in their products with terms and conditions that vary by licensee. The IP licensing agreements generally include a nonexclusive license for the underlying IP. Fees under these agreements may include license fees relating to our IP androyalties payable following the production by our licensees of products incorporating the licensed technology. The license for our IP has standalone value and can be used by the licensee without maintenance and support. 18 Accounts Receivable and Allowance for Doubtful Accounts Our accounts receivable are stated at net realizable value. Our policy is to maintain allowances for estimated losses resulting from the inability of our customers to make required payments. Credit limits are established through a process of reviewing the financial history and stability of each customer. Where appropriate, we obtain credit rating reports and financial statements of our customers when determining or modifying their credit limits. We regularly evaluate the collectability of our trade receivable balances based on a combination of factors. When a customer’s account balance becomes past due, we initiate dialogue with the customer to determine the cause. If it is determined that the customer will be unable to meet its financial obligation, such as in the case of a bankruptcy filing, deterioration in the customer’s operating results or financial position, or other material events impacting its business, we record a specific allowance to reduce the related receivable to the amount we expect to recover. Should all efforts fail to recover the related receivable, we will write-off the account. We also record an allowance for all customers based on certain other factors, including the length of time the receivables are past due and our historical collection experience with customers. Product Research and Development Research and development (“R&D”) costs are expensed as incurred. R&D costs consist mainly of personnel related costs in addition to some external consultancy costs such as testing, certifying and measurements. Stock-Based Compensation Expense We measure the cost of employee services received in exchange for an award of equity instruments, including share options, based on the fair value of the award on grant date, and recognize it as compensation expense over the period the employee is required to provide services in exchange for the award, usually the vesting period, net of estimated forfeitures. We account for equity instruments issued to non-employees at their fair value. The measurement date for the fair value for the equity instruments issued is determined at the earlier of (i) the date at which a commitment for performance by the consultant or vendor is reached, or (ii) the date at which the consultant or vendor’s performance is complete. In the case of equity instruments issued to consultants, the fair value of the equity instruments is primarily recognized over the term of the consulting agreement. The fair value of the stock-based compensation is periodically re-measured and income or expense is recognized during the vesting term. When determining stock based compensation expense involving options and warrants, we determine the estimated fair value of options and warrants using the Black-Scholes option pricing model. Foreign Currency Translation and Transaction Gains and Losses The functional currency of our foreign subsidiary is the applicable local currency, the Swedish Krona. The translation from Swedish Krona to U.S. Dollars is performed for balance sheet accounts using current exchange rates in effect at the balance sheet date and for income statement accounts using a weighted average exchange rate during the period. Gains or (losses) resulting from translation are included as a separate component of accumulated other comprehensive income (loss). Gains or losses resulting from foreign currency transactions are included in general and administrative expenses in the accompanying consolidated statements of operations and were ($50,000), ($44,000) and ($23,000) during the years ended December 31, 2012, 2011 and 2010, respectively. For the years ended December 31, 2012, 2011 and 2010, our foreign currency translation gains (losses) totaled ($8,000), $76,000 and $33,000, respectively. Net Loss per Share Net loss per share amounts have been computed based on the weighted average number of shares of common stock outstanding during the period. Net loss per share, assuming dilution amounts from common stock equivalents, is computed based on the weighted average number of shares of common stock and potential common stock equivalents outstanding during the period. The weighted average number of shares of common stock and potential common stock equivalents used in computing the net loss per share for the year ended December 31, 2012, 2011 and 2010, respectively, exclude the potential common stock equivalents, as the effect would be anti-dilutive. 19 Comprehensive Loss Our comprehensive loss includes foreign currency translation gains and losses as a result of consolidation. The cumulative amount of translation gains and losses are reflected as a separate component of shareholders’ equity in accumulated other comprehensive income. Cash Flow Information Cash flows in foreign currencies have been converted to U.S. dollars at an approximate weighted average exchange rate for the respective reporting periods. The weighted average exchange rate for the consolidated statements of operations was 6.78, 6.5 and 7.21 Swedish Krona to one U.S. Dollar for the years ended December 31, 2012, 2011 and 2010, respectively. The exchange rate for the consolidated balance sheets was 6.52 and 6.92Swedish Krona to one U.S. Dollar as of December 31, 2012 and 2011, respectively. Deferred Revenue As of December 31, 2012 and 2011, we have $2.1 million and $1.5 million, respectively, of deferred license fee revenue related to prepayments for future license fees from three and one customers, respectively, and a total of $0.6 million and $0.4 million, respectively, of deferred engineering development fees from thirteen and four customers, respectively. We defer the license fees until we have met all accounting requirements for revenue recognition as per unit royalty products are distributed or licensed by the Company’s customers and the engineering development fee revenue until such time as the engineering work has been completed and accepted by our customers. New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued guidance that requires new disclosures for fair value measurements and provides clarification for existing disclosure requirements. The guidance is effective for interim and annual periods beginning after December 15, 2009, except for gross presentation of activity in level 3 which is effective for annual periods beginning after December 15, 2010, and for interim periods in those years. We adopted the guidance for new disclosures for fair value measurements and clarification for existing disclosure requirements as of January 1, 2010 and there was no material impact on our consolidated financial statements. Additionally, we adopted the guidance regarding level 3 activity on January 1, 2011 and there was no material impact to our consolidated financial statements. See Note 7, “Fair Value Measurements” to our consolidated financial statements included elsewhere in this Annual Report for additional information on the fair value of financial instruments. In May 2011, the FASB amended fair value measurement and disclosure guidance to achieve convergence with International Financial Reporting Standards (“IFRS”). The amended guidance modifies the measurement of fair value, clarifies verbiage, and changes disclosure or other requirements in U.S. GAAP and IFRS. The guidance is effective during interim and annual periods beginning after December 15, 2011. We adopted the guidance as of January 1, 2012 and there was no material impact on our consolidated financial statements. Results of Operations Net Revenue Net revenue for the year ended December 31, 2012 was $7.1 million, compared to $6.1 million and $440,000 for the year ended December 31, 2011 and 2010, respectively. Our net revenue for the year ended December 31, 2012 included $6.2 million from technology license fees from product shipments from eight customers and $925,000 in non-recurring engineering services related to our touchscreen solution from fifteen customers. Our net revenue for the year ended December 31, 2011 included $5.8 million from technology license fees from four customers and $287,000 in non-recurring engineering services related to our touchscreen solution from six customers. Under the terms of one of our contracts entered into in 2010, the customer prepaid $3.0 million of technology licenses prior to shipment of its first product. The $3.0 million pre-payment was included in deferred revenue and was amortized to revenue as units were licensed or distributed. For the year ended December 31, 2012 and 2011, $536,000 and $1.5 million in license fees related to units licensed or distributed under the $3.0 million prepayment have been recognized as revenue, respectively, and as of December 31, 2012, $1.0 million remained in deferred revenue from this customer’s prepayment.Our net revenue for the year ended December 31, 2010 was $440,000 and includes $387,000 in fees for engineering design services from five customers, $50,000 for the sale of components to one customer, and $3,000 from technology license fees related to our touchscreen solution from one customer. 20 As of December 31, 2012, we had twenty-four signed technology license agreements with global OEMs. This compares with twelve and four signed technology license agreements with global OEMs as of December 31, 2011 and 2010, respectively. Seven of our customers are currently shipping products and we anticipate others will initiate product shipments as they complete their final product development and manufacturing cycle throughout 2012. Gross Margin Gross margin was $5.7 million for the year ended December 31, 2012 compared to $5.2 million and $172,000 for the years ended December 31, 2011 and 2010, respectively. Our cost of revenues includes the direct cost of production of certain customer prototypes, costs of company employed engineering personnel and engineering consultants to complete the engineering design contract. Our gross margin has increased due to the increase in our total revenue particularly our license fee revenue. The gross margin related to our license fees is 100% and when license fees as a percentage of our total revenue increase our gross margin will increase. Product Research and Development Product research and development (“R&D”) expenses for each of the year ended December 31, 2012 were $5.7 million compared to $1.9 million for both the years ended December 31, 2011 and 2010.R&D costs consist of the cost of prototypes and other materials, consultants, and the amount of time our engineering department spent engaged in customer specific activities. We continue to pursue and expand R&D expenditures on the development of our touchscreen and other technologies. We have a development roadmap based on our touchscreen and other technologies. As of December 31, 2012, our R&D department had twenty-six full-time employees. Our R&D department had eighteen full-time employees compared to eight full-time employees and one part-time consultant at December 31, 2011 and 2010, respectively.Included in R&D expenses are approximately $315,000 of non-cash stock option and warrant expense for the year ended December 31, 2012 compared to approximately $11,000 and $0 for the same periods in 2011 and 2010, respectively. Sales and Marketing Sales and marketing (“S&M”) expenses for the year ended December 31, 2012 were $4.4 million, compared to $1.8 million and $566,000 for the years ended December 31, 2011 and 2010, respectively. This increase in 2012 as compared to 2011 and 2010 is primarily related to an increase in sales personnel, marketing, trade shows and travel expenses. As of December 31, 2012, our sales and marketing department has twelve full-time employees compared to nine full-time employees and three employees at December 31, 2011 and 2010, respectively. Included in S&M expenses are approximately $1.4 million of non-cash stock option and warrant expense for the year ended December 31, 2012 compared to approximately $99,000 and $140,000 for the same periods in 2011 and 2010, respectively. Our sales activities focus primarily on OEM customers who will integrate our touchscreen technology into their products. Our OEM customers will then sell and market their products incorporating our technology to their customers. 21 General and Administrative General and administrative (“G&A”) expenses for the year ended December 31, 2012 were $4.7 million compared to $3.5 million and $3.6 million for the years ended December 31, 2011 and 2010, respectively. The increase in the year ended December 31, 2012 compared to 2011 and 2012 is primarily due to an increase in headcount and legal fees, particularly legal fees related to patent filings.As of December 31, 2012 we had seven full-time employees in our G&A department fulfilling management and accounting responsibilities compared to three employees and one part-time consultant as of both December 31, 2011 and 2010. Included in G&A expenses are approximately $1.8 million of non-cash stock option and warrant expense for the year ended December 31, 2012 compared to approximately $439,000 and $2.1 million for the same periods in 2011 and 2010, respectively. The slight decrease in 2011 as compared to 2010 is primarily related to a decrease in non-cash fair value of warrants issued to employees that was partially offset by an increase in patent related legal fees and financial consultant costs. Amortization of Fair Value of Stock Issued to Related Parties for Purchase of Neonode Technologies AB On December 29, 2008, we entered into a Share Exchange Agreement with Neonode Technologies AB and the stockholders of Neonode Technologies AB:Iwo Jima SARL, Wirelesstoys AB, and Athemis Ltd (the "Neonode Technologies AB Stockholders”), pursuant to which we agreed to acquire all of the issued and outstanding shares of Neonode Technologies AB in exchange for the issuance of 19,800 shares of the Company’s Series A Preferred stock.Pursuant to the terms of the Share Exchange Agreement, upon the closing of the transaction, Neonode Technologies AB became a wholly owned subsidiary of the Company.The Neonode Technologies AB Stockholders are or were employees of us and/or Neonode AB, and as such were related parties. The fair value of the conversion feature of the 19,800 shares of Series A Preferred shares issued to the related parties to acquire Neonode Technologies AB that were converted into a total of 9,516,447 shares of our common stock was $9.5 million based on our stock price on March 31, 2009, the date our shareholders approved the increased conversion ratio.Because this transaction was essentially the issuance of shares to key employees for their continued service to enhance the Company, the $9.5 million revised fair value of the common stock has been amortized to compensation expense at the rate of $1.6 million per quarter for six quarters beginning January 1, 2009. The amortization of the $9.5 million in compensation expense related the value of the stock issued to the related parties to acquire Neonode Technologies AB was completed on June 30, 2010. For the year ended December 31, 2010, $3.2 million has been recorded as compensation expense in our consolidated statement of operations. Interest Expense Interest expense for the year ended December 31, 2011 was $288,000, compared to $179,000 for the year ended December 31, 2010. The increase is primarily due to an increase in the outstanding debt balance from $2.8 million at December 31, 2010 to $4.2 million for the majority of the year ended December 31, 2011. We did not have any interest expense for the year ended December 31, 2012. Foreign Currency Translation and Transaction Gains and Losses The functional currency of our foreign subsidiary is the applicable local currency, the Swedish Krona. The translation from Swedish Krona to U.S. Dollars is performed for balance sheet accounts using current exchange rates in effect at the balance sheet date and for income statement accounts using a weighted average exchange rate during the period. Gains or losses resulting from translation are included as a separate component of accumulated other comprehensive loss. Gains or losses resulting from foreign currency transactions are included in general and administrative expenses in the accompanying consolidated statements of operations and were $50,000, $44,000 and $23,000 during the years ended December 31, 2012, 2011 and 2010, respectively. Foreign currency translation gains (losses) were ($8,000), $76,000 and $33,000 during the years ended December 31, 2012, 2011 and 2010, respectively. 22 Non-Cash Items Related to Debt Discounts and Deferred Financing Fees and the Valuation of Conversion Features and Warrants Non-cash items related to debt discounts and deferred financing fees and the valuation of conversion features and warrants for the year ended December 31, 2011 was $14.7 million, compared to $20.0 million for the year ended December 31, 2010. The amount in 2011 includes $8.6 million in net change in derivative liabilities, $4.3 million of debt discount and debt issuance cost amortization, $1.5 million in excess amount of debt discount recognized as interest expense associated with derivatives, and $0.4 million associated with the fair value of shares issued for bonus interest related to the automatic conversion of the Senior Convertible Secured Notes - 2011. The amount in 2010 includes $16.3 million in net change in derivative liabilities, $2.7 million of debt discount and debt issuance cost amortization, and $1.0 million in excess amount of debt discount recognized as interest expense associated with derivatives. Loss on extinguishment of debt Loss on extinguishment of debt for the year ended December 31, 2010 of $2.4 million was primarily the result of the warrant repricing and debt extension financing transaction. During September and October 2010, all of the holders of the convertible notes and the holders of the stock purchase warrants issued in the 2009 and 2010 Senior Secured Convertible Debt Financing Transactions agreed to extend the maturity date of their convertible debt from December 31, 2010 to June 30, 2011. In addition, holders of 2,766,857 stock purchase warrants also agreed to exercise their previously granted three-year warrants for a discounted exercise price. In accordance with relevant accounting guidance, the transaction qualified for debt extinguishment accounting. Income Taxes Our effective tax rate was 0% in the year ended December 31, 2012, 2011 and 2010, respectively. We recorded valuation allowances in 2012 and 2011 for deferred tax assets related to net operating losses due to the uncertainty of realization. Net Loss As a result of the factors discussed above, we recorded a net loss of $9.3 million for the year ended December 31, 2012, compared to a net loss of $17.1 million and $31.6 million for the years ended December 31, 2011 and 2010, respectively. Off-Balance Sheet Arrangements We do not have any transactions, arrangements, or other relationships with unconsolidated entities that are reasonably likely to affect our liquidity or capital resources other than the operating leases noted above. We have no special purpose or limited purpose entities that provide off-balance sheet financing, liquidity, or market or credit risk support; or engage in leasing, hedging, research and development services, or other relationships that expose us to liability that is not reflected on the face of the consolidated financial statements. Liquidity and Capital Resources Our liquidity is dependent on many factors, including sales volume, operating profit and the efficiency of asset use and turnover. Our future liquidity will be affected by, among other things: ● actual versus anticipated licensing of our technology; ● our actual versus anticipated operating expenses; ● the timing of our OEM customer product shipments; ● the timing of payment for our technology licensing agreements; ● our actual versus anticipated gross profit margin; ● our ability to raise additional capital, if necessary; and ● our ability to secure credit facilities, if necessary. 23 At December 31, 2012, we had cash of $9.1 million, as compared to $12.9 million at December 31, 2011. Working capital (current assets less current liabilities) was $7.7 million at December 31, 2012, compared to an adjusted working capital of $13.6 million at December 31, 2011. Net cash used in operating activities for the year ended December 31, 2012 was primarily the result of (i)a net loss of approximately $9.3million and (ii)approximately $1.9million in net cash provided by changes in operating assets and liabilities, primarily accounts receivable and deferred revenue. Cash used to fund net losses is reduced by approximately $3.6million in non-cash operating expenses, mainly comprised of depreciation and amortization and stock-based compensation. Accounts receivable decreased approximately $1.3million at December31, 2012 compared with December 31, 2011, primarily as a result of net revenues of approximately $2.3million in the fourth quarter of 2012 compared to approximately $4.0million in the fourth quarter of 2011. During 2012 and 2011, we were successful in collecting cash from sales to our customers substantially in accordance with our standard payment terms to those customers. Deferred revenue increased approximately $0.8million during 2012 primarily as a result of additional license technology agreements and engineering projects entered into during 2012 as compared to 2011. Net cash used in operating activities for the year ended December31, 2011 was primarily the result of (i)a net loss of approximately $17.1million and (ii)approximately $1.6million in net cash used by changes in operating assets and liabilities, primarily accounts receivable and deferred revenue. Cash used to fund net losses is reduced by approximately $15.3million in net non-cash operating expenses, mainly comprised of stock-based compensation and discounts and deferred financing fees and the valuation of conversion features and warrants. Accounts receivable increased approximately $3.2million at December31, 2011 compared with December 31, 2010, primarily as a result of net revenues of approximately $4.0million in the fourth quarter of 2011 compared to approximately $81,000 in the fourth quarter of 2010. During 2011 and 2010, we were successful in collecting cash from sales to our customers substantially in accordance with our standard payment terms to those customers. Deferred revenue increased approximately $1.4million during 2011 primarily as a result of additional license technology agreements and engineering projects entered into during 2011 as compared to 2010. Net cash used in operating activities for the year ended December31, 2010 was primarily the result of (i)a net loss of approximately $31.6million and (ii)approximately $0.04million in net cash used by changes in operating assets and liabilities. Cash used to fund net losses is reduced by approximately $5.4 million of non-cash stock-based compensation, $2.4 million of loss on extinguishment of debt and $20.0 million on discounts and deferred financing fees and the valuation of conversion features and warrants. In the years ended December 31, 2012, 2011 and 2010, we purchased $310,000, $114,000 and $14,000, respectively of fixed assets, consisting primarily of computers and engineering equipment. Net cash provided by financing activities totaled approximately $200,000 during the year ended December 31, 2012 from the exercise of warrants for shares of our common stock. Net cash provided by financing activities for the year ended December 31, 2011 was approximately $15.5 million, which consist of net proceeds of approximately $4.2 million from issuances of convertible debt, net proceeds of approximately $500,000 from exercise of warrants and net proceeds of approximately $10.8 million from issuances of common stock. Such increases were offset by repayment of convertible debt of approximately $30,000. Net cash provided by financing activities for the year ended December 31, 2010 was approximately $4.1 million, which consist of net proceeds of approximately $1.6 million from issuances of convertible debt, net proceeds of approximately $50,000 from exercise of warrants and net proceeds of approximately $2.4 million from issuances of common stock. 24 Historically, the majority of our cash has been provided by borrowings from senior secured notes and bridge notes that have been convertible into shares of our common stock or from the sale of our common stock and common stock purchase warrants to private investors. During 2011, we raised approximately $15.5 million through debt and equity offerings.We believe we have sufficient cash to operate for at least the next twelve months. In the future, we may require sources of capital in addition to cash on hand to continue operations and to implement our strategy. If our operations do not become cash flow positive, we may be forced to seek credit line facilities from financial institutions, additional private equity investment or debt arrangements. No assurances can be given that we will be successful in obtaining such additional financing on reasonable terms, or at all. If adequate funds are not available on acceptable terms, or at all, we may be unable to adequately fund our business plans and it could have a negative effect on our business, results of operations and financial condition. In addition, if funds are available, the issuance of equity securities or securities convertible into equity could dilute the value of shares of our common stock and cause the market price to fall, and the issuance of debt securities could impose restrictive covenants that could impair our ability to engage in certain business transactions. The functional currency of our foreign subsidiary is the applicable local currency, the Swedish Krona, and is subject to foreign currency exchange rate risk. Any increase or decrease in the exchange rate of the U.S. Dollar compared to the Swedish Krona will impact Neonode’s future operating results. ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable 25 ITEM 8. FINANCIAL STATEMENTS Index to the Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 27 Consolidated Balance Sheets as of December 31, 2012 and 2011 28 Consolidated Statements of Operations for the years ended December 31, 2012, 2011 and 2010 29 Consolidated Statements of Comprehensive Loss for the years ended December 31, 2012, 2011 and 2010 30 Consolidated Statements of Stockholders’ Equity (Deficit) for the years ended December 31, 2012, 2011 and 2010 31 Consolidated Statements of Cash Flows for the years ended December 31, 2012, 2011 and 2010 34 Notes to Consolidated Financial Statements 35 26 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Neonode Inc. We have audited the accompanying consolidated balance sheets of Neonode Inc. (a Delaware corporation) and subsidiary (the “Company”) as of December 31, 2012 and 2011, and the related consolidated statements of operations, comprehensive loss, stockholders’ equity (deficit), and cash flows for each of the three years in the period ended December 31, 2012. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Neonode Inc. and subsidiary as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2012, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 14, 2013 expressed an unqualified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KMJ Corbin & Company LLP Costa Mesa, California March 14, 2013 27 NEONODE INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) As of As of December 31, December 31, ASSETS Current assets: Cash $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Non-current assets: Deposit 68 Property and equipment, net Total non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders' equity: Series A Preferred stock, 444,541 shares authorized with par value of $0.001 per share; 83 shares issued and outstanding at December 31, 2012 and 2011. (In the event of dissolution, each share of Series A Preferred stock has a liquidation preference equal to par value of$0.001 over the shares of common stock) Series B Preferred stock, 54,425 shares authorized with par value of $0.001; 95 and 114 shares issued and outstanding at December 31, 2012 and 2011, respectively. (In the event of dissolution, each share of Series B Preferred stock has a liquidation preference equal to par value of$0.001 over the shares of common stock) Common stock, 70,000,000 shares authorized at December 31, 2012 and 2011, respectively, with par value of $0.001; 33,331,182 and 32,778,993 shares issued and outstanding at December 31, 2012 and 2011, respectively 33 33 Additional paid-in capital Accumulated other comprehensive income 5 13 Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 28 NEONODE INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Year Ended December 31, Net revenues $ $ $ Cost of revenues Gross margin Operating expenses: Product research and development Sales and marketing General and administrative Amortization of fair value of stock issued to related parties for purchase of Neonode Technologies AB (formerly Cypressen AB) Total operating expenses Operating loss ) ) ) Other expense: Interest and other expense ) ) Loss on extinguishment of debt ) Non-cash items related to debt discounts and deferred financing fees and the valuation of conversion features and warrants ) ) Total other expense ) ) Loss before provision for income taxes ) ) ) Provision for income taxes 78 45 Net loss $ ) $ ) $ ) Lossper common share: Basic and diluted loss per share $ ) $ ) $ ) Basic and diluted – weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 29 NEONODE INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) Years ended December 31, Net loss $ ) $ ) $ ) Other comprehensive income (loss): Foreign currency translation gain (loss) (8 ) 76 33 Totalcomprehensive loss $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 30 NEONODE INC CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (in thousands) Series A Preferred Stock Shares Issued Series A Preferred Stock Amount Series B Preferred Stock Shares Issued Series B Preferred Stock Amount Common Stock Shares Issued Common Stock Amount Additional Paid-in Capital Accumulated Other Comprehensive Income (Loss) Accumulated Deficit Total Stockholders’ Equity
